On Application for Rehearing
PER CURIAM.
Plaintiffs have filed an application for a rehearing in this matter calling our attention to the fact that we through inadvertence neglected to cast the defendant for the costs of court and for legal interest from date of judicial demand. We have examined the application; and rather than grant a rehearing, we believe the deficiency, if one exists, in our decree can be corrected by a per curiam.
Defendant also requested a rehearing, one of the grounds being that we were in error in stating that the amount of the damages was not disputed. Assuming arguendo that we inadvertently stated that the damages were undisputed, we have examined the record and find that the plaintiffs have amply proved the damages.
It is therefore ordered that our original decree be amended so as to cast the defendant for the costs of both courts and for legal interest from date of judicial demand, and as thus amended our original decree is now made the final judgment of this court; both applications for rehearing are denied.
Rehearing refused. Original decree amended.